Exhibit 10.4

 

FORM OF RESTRICTED STOCK AWARD AGREEMENT

LOCKHEED MARTIN CORPORATION 2003 INCENTIVE PERFORMANCE AWARD PLAN

 

Award Date: [insert date]1

 

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING

SECURITIES THAT HAVE BEEN REGISTERED UNDER

THE SECURITIES ACT OF 1933

 

Date                                    

 

Name

Address

City

 

Dear [Name]:

 

The Stock Option Subcommittee of the Board of Directors (“Subcommittee”) has
awarded shares of Lockheed Martin Corporation common stock, par value $1.00 per
share, (“Stock”) to you under the Lockheed Martin Corporation 2003 Incentive
Performance Award Plan (“Plan”) in the form of Restricted Stock. The term
“Restricted Stock” as used in this Award Agreement refers only to the Restricted
Stock awarded to you under this Award Agreement.

 

This letter constitutes the Award Agreement and sets forth some of the terms and
conditions of your award under the Plan, as determined by the Subcommittee.
Additional terms and conditions are described in the Plan and in the Prospectus
relating to the Plan of which the Plan and this Award Agreement are a part. You
will receive the Prospectus in the near future and should retain it in your
records. In the event of a conflict between this Award Agreement and the Plan,
the Plan document will control. Capitalized terms not defined in this Agreement
will have the same meaning as ascribed to them in the Plan.

 

1. CONSIDERATION FOR AWARD

 

The consideration for the Restricted Stock is your continued service to the
Corporation as a full time employee during the Restricted Period set forth below
[and your execution of the Covenant Not To Compete (included as Addendum B to
this Award Agreement)]. If you do not continue to perform services for the
Corporation as a full time employee during the entire Restricted Period, your
award will be forfeited in whole or in part.

 

2. CONDITIONS TO AWARD

 

If you desire to accept the Restricted Stock award, you must acknowledge your
acceptance and receipt of this Award Agreement and the enclosures by signing the
enclosed copy of this Award Agreement in the space provided and returning the
copy to Ms. Lillian M. Trippett, Vice President and Corporate Secretary,
Lockheed Martin Corporation, Mail Point 200-10, 6801 Rockledge Drive, Bethesda,
Maryland 20817. [To accept the Restricted Stock award,

--------------------------------------------------------------------------------

1 Items in brackets are features that vary among individual award agreements.

 



--------------------------------------------------------------------------------

you must also sign and return the attached Covenant Not To Compete contained in
Addendum B.] A return envelope is provided for your convenience.

 

For your acceptance to be effective and for the award to be enforceable, you
must return your signed acknowledgment [and Covenant Not To Compete (Addendum
B)] by [Date]. If the signed Award Letter [and Covenant Not To Compete are] [is]
not received by midnight (EST) on [Date], this Restricted Stock award will be
void and of no effect and the shares that would have been issued pursuant to the
award will remain available for future grants and awards under the Plan.

 

Upon receipt of a signed copy of this Award Agreement [and Covenant Not To
Compete (Addendum B)], the Corporation will issue a certificate in your name for
the shares; however the Corporation will maintain custody of the shares until
the Restricted Period ends or the shares are forfeited.

 

3. RIGHTS OF OWNERSHIP/RESTRICTIONS ON TRANSFER

 

Until the expiration or termination of the periods described in Section 4 below
(the “Restricted Period”), the Restricted Stock will be held in your name by the
Corporation, and you will not be entitled to delivery of a certificate(s)
representing the Restricted Stock. Nevertheless, subject to the forfeiture
provisions described below, you will be the record owner of the Restricted
Stock, will have the right to receive cash dividends on the Restricted Stock,
will have the right to vote the Restricted Stock and will generally have the
rights and privileges of a stockholder as to such Restricted Stock except that
during the Restricted Period you may not sell, transfer, assign, pledge, use as
collateral or otherwise dispose of or encumber the Restricted Stock. The
Corporation may place a legend on the certificates representing the Restricted
Stock indicating the existence of these restrictions.

 

Upon expiration or termination of the Restricted Period with respect to any
particular shares, and subject to the forfeiture provisions set forth below, a
certificate(s) evidencing the shares for which the restrictions have expired or
terminated will be issued in your name (or other name(s) designated by you) and
delivered to you. This certificate will not contain the restrictive legend
referred to above although it may contain any other legend the Corporation
determines is appropriate under the securities laws. At that time, the
Corporation is required to collect the appropriate amount of federal, state and
local taxes. In this regard, please see “Timing of Taxation and Withholding”
below.

 

After the expiration or termination of the Restricted Period and the shares are
delivered to you, you (or your designee(s)) will enjoy all of the rights and
privileges associated with ownership of the shares including the right to
encumber, sell or otherwise transfer the shares. You should note, however, that,
while the shares would thus be free of the restrictions imposed during the
Restricted Period, your ability to sell the shares may be limited under the
federal securities laws. Further, the Board of Directors expects you to retain a
considerable portion of this grant since your participation as a proprietary
owner of the Corporation conveys your commitment to the future development of
the Corporation.

 



--------------------------------------------------------------------------------

You have the right to designate a beneficiary (or beneficiaries) to receive your
shares in the event of your death during the Restricted Period by completing the
attached beneficiary designation form and returning it to the Corporate
Secretary’s Office at the above address. If, at your death, a completed
beneficiary designation form is not on file at the Corporate Secretary’s Office
(or if your designated beneficiary predeceases you), your shares will be
transferred to the personal representative of your estate. The beneficiary
designation applies only to this grant of Restricted Stock.

 

4. RESTRICTED PERIOD/FORFEITURE/CHANGE IN CONTROL

 

Except as set forth below—or in the event of a Change in Control of the
Corporation followed by certain other events as more particularly set forth in
the attached Addendum A—all of your Restricted Stock will be forfeited and all
of your rights to the Restricted Stock will cease without further obligation on
the part of the Corporation unless you continue to provide services to the
Corporation as a regular full-time employee of the Corporation until the
expiration or termination of the Restricted Periods as set forth in the
following paragraphs. The terms of Addendum A are incorporated as a part of this
letter and, along with this letter will, upon your signature, constitute an
agreement between you and Lockheed Martin Corporation.

 

The Restricted Stock granted hereunder will be divided into two categories and
the Restricted Period with respect to each category will expire as follows:

 

  (i) the restrictions on the first category of [three fifths/one-third] shares
will expire on [three year anniversary of award date] if you continue to be
employed as a regular full-time employee by the Corporation until that date; and

 

  (ii) the restrictions on the second category of [two fifths/two-thirds] shares
will expire on [five/four year anniversary of award date] if you continue to be
employed as a regular full-time employee by the Corporation until that date.

 

Notwithstanding the foregoing, the Restricted Period will terminate immediately
with respect to all of the Restricted Stock (and you or your beneficiary will be
entitled to the shares free of the restrictions imposed under this Award
Agreement) if on or after the six-month anniversary of the date of this Award
Agreement:

 

  (i) you are laid off or die while still employed by the Corporation as a full
time employee; or

 

  (ii) you become totally disabled as evidenced by commencement of benefits
under the Corporation’s long-term disability plan applicable to Corporate
Headquarters employees (or, if you are not a participant of the long term
disability plan, when you would have been eligible for benefits using the
standards set forth in that plan); or

 



--------------------------------------------------------------------------------

  (iii) the Corporation divests all or substantially all of a business operation
of the Corporation and that Divestiture results in the termination of your
employment with the Corporation or its subsidiaries and transfer of your
employment to the other party to the Divestiture. (For the purposes of this
provision, the term “Divestiture” shall mean a transaction which results in the
transfer of control of the business operation divested to any person,
corporation, association, partnership, joint venture or other business entity of
which less than 50% of the voting stock or other equity interests (in the case
of entities other than corporations), is owned or controlled directly or
indirectly, by the Corporation, one or more of the Corporation’s subsidiaries or
by a combination thereof following the transaction); or

 

  (iv) you retire from the Corporation following the attainment of age 65.

 

5. CHANGES IN CAPITALIZATION

 

In the event of a stock split, stock dividend or other similar action resulting
in additional shares of Stock being issued during the Restricted Period with
respect to the Restricted Stock, you will have the same rights and privileges
and be subject to the same restrictions and risks of forfeiture with respect to
such shares, which will be treated as Restricted Stock.

 

6. TIMING OF TAXATION AND WITHHOLDING

 

The Restricted Stock will be taxable to you as compensation income at the
termination or expiration of the Restricted Period (unless it is earlier
forfeited) based on its Fair Market Value at that time, unless you elect to pay
tax now based on the current market price. If you elect to be taxed now and the
stock is later forfeited, however, no tax deduction is allowed. Therefore, you
should consult your own tax advisor before making the election. If you make the
election, the Corporation will collect the appropriate amount of withholding tax
in cash from you. The election is not valid unless it is filed with the Internal
Revenue Service within 30 days of the effective date of the Award (i.e., no
later than [date]).

 

Unless you elect to be taxed now on the Restricted Stock as described above, any
dividends paid to you with respect to the Restricted Stock during the Restricted
Period will be taxable to you as compensation income and subject to withholding
of income and FICA taxes. Dividends paid with respect to such stock after the
termination or expiration of the Restricted Period (or during the Restricted
Period if you elected to be taxed now) will generally be taxed as dividend
income.

 

In the event you do not elect to be taxed now on the Restricted Stock Award, the
Corporation will satisfy the withholding obligation at the time the Restricted
Period terminates or expires with respect to a particular category of shares, by
reducing the number of shares of stock

 



--------------------------------------------------------------------------------

to be delivered to you with respect to that category of shares of stock. The
number of shares by which your Award is reduced will be valued at its Fair
Market Value on the date of expiration of the Restricted Period. We will
withhold at the minimum rate prescribed by law for these awards, and you may owe
additional taxes as a result of the termination or expiration of the Restricted
Period.

 

7. AMENDMENT AND TERMINATION OF PLAN OR AWARDS

 

As provided in Section 9 of the Plan, subject to certain limitations contained
within Section 9, the Board of Directors may at any time amend, suspend or
discontinue the Plan and the Subcommittee may at any time alter or amend all
Award Agreements under the Plan. Notwithstanding Section 9 of the Plan, no such
amendment, suspension or discontinuance of the Plan or alteration or amendment
of Award Agreements will, except with your express written consent, adversely
affect the Restricted Stock awarded.

 

8. MISCELLANEOUS

 

Nothing contained in this Award Agreement shall confer upon you any right of
continued employment by the Corporation or guarantee that any future awards will
be made to you under the Plan. In addition, nothing in this Award Agreement
limits in any way the right of the Corporation to terminate your employment at
any time. The value of the Restricted Stock awarded to you will not be taken
into account for other benefits offered by the Corporation, including but not
limited to pension benefits. Notwithstanding any other provision of the Award
Agreement to the contrary, the Restricted Stock must be held at least six months
from the date of grant.

 

This Award Agreement (including Addendum A (Change In Control) [and Addendum B
(Covenant Not To Compete)]), the Plan document and the other documents that make
up the Prospectus constitute the entire agreement governing the terms of your
Restricted Stock grant and supersede all other prior agreements and
understandings, both written and oral, between you and the Corporation or any
employee, officer or director of the Corporation.

 

Insiders must consult with the Office of the General Counsel or the Office of
the Corporate Secretary before entering into any transactions involving the
Restricted Stock even after the expiration or termination of the Restricted
Period.

 



--------------------------------------------------------------------------------

You must execute one copy of this Award Agreement [and Addendum B (Covenant Not
To Compete)] and return [both/the] document[s] to the Office of the Corporate
Secretary in the envelope provided as soon as possible, but no later than
[date]. Execution of this Award Agreement constitutes your consent to and
acceptance of any action taken under the Plan with respect to this award.
Assuming such prompt execution of both documents, your award will be effective
as of [date]. Failure to return the executed documents by midnight (EST) [date]
will result in the cancellation of your award of Restricted Stock.

 

Congratulations on this important recognition by the Board of Directors of your
value to the Corporation.

 

Sincerely,

 

Lillian M. Trippett

(On behalf of the Subcommittee)

 

Acknowledgement:         (Signature & Date)

 



--------------------------------------------------------------------------------

ADDENDUM A

 

Change In Control

 

1. Definition

 

For purpose of this Restricted Stock Award Agreement “Change in Control” is
defined in Section 7(c) of the 2003 Incentive Performance Award Plan.

 

2. Termination Rights

 

  2.01 If, while you are employed, a Change in Control, as defined above,
occurs, you may, for Good Cause as defined in Paragraph 2.02 and within two (2)
years after the date of such Change in Control, give notice to the Corporation
that you elect to terminate your employment for all purposes of this Agreement.
You must exercise your right to terminate employment within six months after the
date on which circumstances constituting Good Cause exist. The right to give
such notice and receive the compensation provided for in Section 3 of this
Addendum shall continue for six (6) months from the date on which circumstances
constituting Good Cause exist irrespective of any termination of your employment
by the Corporation within such six-month period.

 

  2.02 Any termination of employment by you under the following circumstances
shall be deemed to be for Good Cause:

 

  (i) without your express written consent, you are assigned any duties
inconsistent with your position, duties, responsibilities and status with the
Corporation as in effect on the date of any Change in Control; or you are
removed from, or not re-elected to, any of such positions, except for the
termination of your employment for substantial and serious cause in the event of
your final conviction of a felony crime involving moral turpitude, or in the
event of your engaging in willful fraud or defalcation involving material funds
or other assets of the Corporation; or as a result of your substantial
disability;

 

  (ii) your base salary as in effect on the date of any Change in Control, as
the same thereafter may be increased from time to time, is reduced; or the
Corporation fails to increase your base salary each year by an amount consistent
with the increases of other Lockheed Martin executives of comparable status and
performance level;

 



--------------------------------------------------------------------------------

  (iii) the Corporation fails to continue you as a participant in the
Corporation’s Management Incentive Compensation Plan (or a comparable plan if
that no plan longer exists) to the extent permitted and subject to all the
conditions thereunder; or fails to include you as a participant in any other
bonus plan which may be provided; or fails to include you as a participant in
any stock option plan or program of the Corporation offered to management
employees that may then be in existence at not less than your highest level of
participation during the three (3) calendar years preceding the calendar year in
which such failure occurs; or fails to continue you in the Corporation’s Long
Term Incentive Performance Plan (if awards under such plan are made), as each
plan may be modified from time to time but substantially in the form presently
in effect (individually the “Plan” and collectively the “Plans”), on at least
the basis as in effect at the date of any Change in Control, or to pay you any
amounts earned under the Plans in accordance with the terms of the Plans;

 

  (iv) the Corporation fails to continue in effect any benefit or compensation
plan, including but not limited to the Plans, Lockheed Martin Corporation
Retirement Program, Lockheed Martin Corporation Salaried Savings Plan,
post-retirement death benefit plan, medical, dental, health and accident plan,
disability plan, or vacation plan or plans providing you with substantially
similar benefits in which you are participating on the date of any Change in
Control or in which you thereafter may participate.

 

3. Compensation

 

If you give notice described in Section 2 of this Agreement, the Restricted
Period on this particular grant of shares shall immediately terminate.

 

Page 8 of 11



--------------------------------------------------------------------------------

[ADDENDUM B2]

 

Covenant Not To Compete

 

WHEREAS, the Stock Option Subcommittee of the Board of Directors has approved an
award to the undersigned of Restricted Stock under the Lockheed Martin
Corporation (“Corporation”) 2003 Incentive Performance Award Plan, contingent
upon the execution and return of this Covenant Not to Compete on or before
midnight, [date]; and

 

WHEREAS, by signing this Covenant Not to Compete the undersigned agrees to the
following terms:

 

1. Restrictions Following Termination of Employment:

 

(a) In the event I terminate employment with the Corporation on or following a
Vesting Date, for the two year period following the Vesting Date, I will not, on
my own or in association with others, either be directly or indirectly employed
by or engage in or be associated with or tender advice or services as an
employee, advisor, director, officer, partner, consultant or otherwise by or
with any corporation, partnership, or other business considered to be a
Competitor of the Corporation on the date of my termination. During that
two-year period, I also agree not to interfere with, disrupt, or attempt to
disrupt the relationship, contractual or otherwise, between the Corporation and
any customer, supplier or employee of the Corporation. This section 1(a) will
not apply (i) to a position with a Competitor who employs me following my
termination of employment on account of a Divestiture to which that Competitor
is a party; (ii) to my termination on account of layoff; (iii) if the Chief
Executive Officer of the Corporation waives in writing the restrictions of this
section as it applies to a particular position or Competitor.

 

(b) In the event of my termination of employment for any reason, I will not use
or disclose to any person Proprietary Information to which I had access or that
I was responsible for creating during my employment with the Corporation. All
materials to which I have had access, or which were furnished or otherwise made
available to me in connection with my employment with the Corporation shall be
and remain the property of the Corporation. All materials, documents and
information belonging to the Corporation, including any Proprietary Information,
and all reproductions of those materials, documents and information shall be
returned promptly to the Corporation.

 

(c) Following my termination, I agree to refrain from making any statement
adverse to the interests of the Corporation where it is reasonably foreseeable
or intended that the statement would cause material harm to the Corporation
either financially or by a diminution in reputation.

 

(d) I acknowledge and agree that the scope and duration of these restrictions
are necessary to be effective and are fair and reasonable in light of the value
of the Restricted Stock being awarded to me. I further acknowledge and agree
that these restrictions are

--------------------------------------------------------------------------------

2 Addendum B is not part of all award agreements.

 

Page 9 of 11 Pages



--------------------------------------------------------------------------------

reasonably required for the protection of the Corporation’s legitimate business
interests from unfair competition as a result of the high level executive and
management positions I have held within the Corporation and the attendant access
to and extensive knowledge of the Corporation’s Proprietary Information.

 

(e) In the event of a breach by me of the terms of this Covenant Not To Compete,
I agree, upon demand by the Corporation, to (i) deliver to the Corporation a
number of shares of common stock of the Corporation equal to the number of
shares of Restricted Stock granted to me under the Award Agreement for which the
Restricted Period terminated or expired; or (ii) to the extent the shares of
Restricted Stock for which the Restricted Period terminated or expired are no
longer in my possession, an amount of cash equal to the gross amount I received
(without deduction for taxes, commissions or fees) upon sale or transfer of the
shares (including the value as of the Vesting Date of any shares from the Award
that were withheld or sold to satisfy tax withholding requirements). Repayment
of the shares or cash to the Corporation shall not be the exclusive remedy for a
breach of this Covenant Not To Compete and shall not limit the Corporation from
seeking damages or injunctive relief.

 

(f) I acknowledge that the Corporation’s remedies at law may be inadequate to
protect the Corporation against any actual or threatened breach of the
provisions of this Covenant Not To Compete, and, therefore, without prejudice to
any other rights and remedies otherwise available at law or in equity (including
but not limited to, an action for damages), the Corporation shall be entitled to
the granting of injunctive relief in its favor without proof of actual damages
and to specific performance of any such provisions of this Covenant Not To
Compete.

 

(g) It is the desire and intent of the parties that the provisions of this
Covenant Not To Compete shall be enforced to the fullest extent permissible
under the laws and public policies applied in each jurisdiction in which
enforcement is sought. Accordingly, if any particular portion of this Covenant
Not To Compete is adjudicated to be invalid or unenforceable, this Covenant Not
to Compete shall be deemed amended to delete therefrom the portion thus
adjudicated to be invalid or unenforceable, such deletion to apply only with
respect to the operation of this provision in the particular jurisdiction in
which such adjudication is made.

 

2. Capitalized terms not defined in this Covenant Not To Compete will have the
same meaning as ascribed to them in the Award Agreement or the Plan, as
applicable.

 

The following capitalized terms used in this Covenant Not To Compete shall have
the following meanings:

 

(a) “Award Agreement” shall mean the award agreement between Lockheed Martin and
the undersigned effective [date] providing for the grant of Restricted Stock to
me.

 

(b) “Proprietary Information” means any information of the Corporation or of
others, which has come into the Corporation’s or my possession, custody or
knowledge in the course of my employment that has independent economic value as
a result of its not being generally known to the public and is the subject of
reasonable means to preserve the confidentiality of the information.

 

Page 10 of 11 Pages



--------------------------------------------------------------------------------

(c) “Competitor” means [insert company names] or any successor to all or part of
the business of any such company as a result of a merger, reorganization,
consolidation, spin-off, split-up, acquisition, divestiture, operation of law or
similar transaction.

 

(d) “Vesting Date” means the date on which the Restricted Period terminates or
expires with respect to all or a portion of an award of Restricted Stock
pursuant to the Award Agreement.

 

3. The Award Agreement (including Addendum A and this Covenant Not To Compete
(Addendum B)), the Plan document and the other documents that make up the
Prospectus constitute the entire agreement governing the terms of your
Restricted Stock grant and supersede all other prior agreements and
understandings, both written and oral, between me and the Corporation or any
employee, officer or director of the Corporation. In the event of a conflict
between this document and the Award Agreement, the Award Agreement shall govern.
This Covenant Not To Compete shall be governed by Maryland law, without regard
to its provisions governing conflicts of law.

 

SIGNED this          day of                     , 2004.   (Signature)   (Printed
Name)   (Title)

 

ACKNOWLEDGEMENT BY CORPORATE SECRETARY’S OFFICE:

 

  (Signature)   (Printed Name)   (Title)   (Date)]

 

Page 11 of 11 Pages